Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on June 25, 2021 for Application No. 17/020,845. By the amendment, claims 1-3 and 5-7 are pending with claim 1 being amended, claim 4 being canceled and newly claims 5-7 being added.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a planet carrier assembly for a planetary stage of a planetary gear system having the combination features recited in claim and particularly “the planet carrier including at least one recess; and an oil feedthrough ring; wherein the oil feedthrough ring forms a lubricant-conducting connection between the structure fixed to the housing outer ring of the bearing and the planet carrier”.

The closest prior art reference Haupt indicated in the prior Office action.
Haupt discloses a planetary gear set lubricating having radial bore and an oil catcher that forms a ring-shaped chamber which can be filled with lubricant and ovular radial protrusions arranged close to the bolts in order to supply oil from inside a component but does not disclose the particular features required by claim 1. See Figures 1-2 and the prior Office action mailed 03/30/2021.
Claims 2-3 and 5-7 are allowed as being dependent upon the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on June 25, 2021 has been entered. Applicant’s amendments have overcome the objection to the Drawings and the rejection of claims 1-4 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action.  

Response to Arguments
Applicant’s arguments on page 5 to the upper portion of page 6 of the Remarks, filed 06/25/2021, with respect to claims 1-4 being rejected under 35 USC §102 by Haupt have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.